The defendant rests his motion to set aside on the claim that the verdict is excessive. The Court does not subscribe to this view. The plaintiff testified as to what she thought was the reasonable value of her services. There was no evidence to dispute her estimate. In argument only was there a discussion of the amount of her bill. It was there *Page 391 
pointed out that her claim amounted to about a dollar an hour. In the Court's opinion such a rate for the services of a companion where rendered several hours a day, and at varying times, is not excessive. It would be different if considered in the light of full time employment.
Only in cases where the amount allowed is so clearly excessive as to indicate that the jury were unduly swayed would the Court be justified in interfering. There is nothing to shock one's conscience in the present case. The amount allowed is less than the claim presented to the executor. On the amount to be allowed, the rule requires only the best approximation to certainty. Throughout the charge the jury were told that the plaintiff had the burden of proving the reasonable value of her services and that it was their function to decide; and that they were to be guided by what was fair and just. It cannot be said that they departed from the principles that were explained for their guidance. They were generous, but in view of all the circumstances, including the ability to pay, not unjust.
   The motion to set aside is denied.